EXHIBIT 10.1
HUDSON VALLEY BANK
AMENDED AND RESTATED
DIRECTORS RETIREMENT PLAN
EFFECTIVE MAY 1, 2004
     This Amended and Restated Directors Retirement Plan (the “Plan”) is adopted
by HUDSON VALLEY BANK (“HVB”), formerly known as HUDSON VALLEY NATIONAL BANK,
and is for the benefit of the Directors of Hudson Valley Bank and all
subsidiaries and affiliates thereof, (hereinafter referred to as “Directors”).
It is in recognition of the long and distinguished service they have rendered to
these entities and with the hope of encouraging future outside directors to
similarly provide lengthy and distinguished service as well.
ARTICLE ONE
TYPE OF PLAN
     This Plan is intended to be an unfunded retirement plan for the benefit of
the outside Directors of the above named entities. This Plan replaces and
supersedes the Hudson Valley National Bank Directors Retirement Plan dated
November 24, 1987 and the Hudson Valley National Bank Amended and Restated
Directors Retirement Plan dated December 1, 1993.
ARTICLE TWO
EFFECTIVE DATE
     The effective date of the original plan was November 24, 1987 and the
effective date of the amended and restated plan was December 1, 1993
(collectively, the “Original Plans”). This restatement is effective as of May 1,
2004. The Original Plans are of no further force and effect.

 



--------------------------------------------------------------------------------



 



ARTICLE THREE
ELIGIBILITY
     A. Eligibility is restricted to outside Directors (“Directors”). An
“outside director” shall mean a Director who is not a full-time employee of any
entity referred to in this plan.
     B. A Director, in order to be eligible, must accrue two (2) full years of
service as a Director. A “year of service” is determined on a July 1, fiscal
year.
     C. The Director must retire, resign, or otherwise relinquish his service as
Director to receive a retirement benefit under the Plan.
ARTICLE FOUR
VESTING
     A. Every Director who satisfies all of the requirements of Section 3 herein
shall be eligible to receive either a pro rata or full retirement benefit on his
or her benefit commencement date.

2



--------------------------------------------------------------------------------



 



     B. Pro rata retirement benefits are based on the following vesting
schedules:

          NO. OF YEARS AS DIRECTORS   AMOUNT PAYABLE (AS OF JULY 1/st/)  
RETIREMENT AGE
 
   
2 years but less than 3 years
    5 %  
3 years but less than 4 years
    10 %  
4 years but less than 5 years
    17.50 %  
5 years but less than 6 years
    25 %  
6 years but less than 7 years
    32.50 %  
7 years but less than 8 years
    40.00 %  
8 years but less than 9 years
    47.50 %  
9 years but less than 10 years
    55 %  
10 years but less than 11 years
    62.50 %  
11 years but less than 12 years
    70 %  
12 years but less than 13 years
    77.50 %  
13 years but less than 14 years
    85 %  
14 years but less than 15 years
    92.50 %  
15 or more years
    100 %  

ARTICLE FIVE
FORFEITURE
     Section 4 of this plan notwithstanding, a Director who has become vested
under Section 4 shall forfeit all benefits hereunder if he or she has engaged in
any gross misconduct or criminal activity as a Director.

3



--------------------------------------------------------------------------------



 



ARTICLE SIX
RETIREMENT BENEFITS
     Each Director shall receive an annual retirement benefit payable in monthly
installments. The calculation of the amount to be paid shall be the highest
Basic Fees (as hereinafter defined) paid to the Director in any one (1) of the
three (3) prior years to the Director’s retirement. The term “Basic Fees”, as
used herein, shall mean fees paid for attendance at all board meetings, fees
paid for all committee meetings or sub-committees of the entities of their
ultimate parent corporation, the Hudson Valley Holding Corp. (the “Holding
Corp.”). It shall exclude all other fees, including Directors stipends, special
stipends for selected committee chairman, all reimbursed expenses and all fees
paid for acting as Vice Chairman or Chairman of the Board of Hudson Valley Bank,
the Holding Corp., and all other entities as may be covered by this agreement
from time to time.
ARTICLE SEVEN
BENEFIT COMMENCEMENT DATE
     A Director shall begin to receive benefits under the plan on the first day
of the month after he or she retires, resigns, or otherwise relinquishes his or
her place as a Director.

4



--------------------------------------------------------------------------------



 



ARTICLE EIGHT
FORM OF BENEFIT
     Each Director shall receive a monthly benefit, payable as follows:
Directors receive credit towards pension benefits equal to six (6) months for
each year of service (subject to vesting and minimum age criteria) up to a
maximum of 120 months (10 years), payable to the Director during his life, and
on his or her death prior to receiving payments for such period, to the spouse
of such Director, if such Director is married, and to his or her estate, if such
Director is unmarried, for the remainder of such period.
ARTICLE NINE
DEATH PRIOR TO BENEFIT COMMENCEMENT DATE
     If such Director who is vested in his or her retirement benefit dies prior
to his or her benefit commencement date, he or she will be deemed to have
retired on the day before his or her death, and his or her spouse or estate will
receive benefits in accordance with Articles “Four” through “Eight” hereof.

5



--------------------------------------------------------------------------------



 



ARTICLE TEN
ASSIGNMENT
     No retirement benefit under the plan shall be subject in any manner to
alienation, anticipation, encumbrance, sale, assignment, transfer, pledge,
charge or hypothecation, whether voluntary or involuntary, and any attempt to
alienate, anticipate, encumber, sell, assign, transfer, pledge, charge or
hypothecate shall be null and void and shall be disregarded by Hudson Valley
Bank, which shall continue to discharge its obligations hereunder as though no
such assignment had been made.
ARTICLE ELEVEN
FUNDING
     The plan is intended to be an unfunded arrangement. Nothing contained in
the plan and no action taken pursuant to the provision of this plan shall create
or be construed to create a trust of any kind, or a fiduciary relationship
between Hudson Valley Bank and any Director, his or her spouse, or his or her
estate.

6



--------------------------------------------------------------------------------



 



ARTICLE TWELVE
RIGHTS OF DIRECTORS
     Any retirement benefits payable hereunder shall represent only an unsecured
contractual obligation on the part of Hudson Valley Bank to pay the amounts
described herein. No person, including the Director, his or her spouse, or his
or her estate, shall have, by virtue of the terms of this plan, any interest in
such amounts. The extent that any person acquires a right to secure payments
from Hudson Valley Bank under this plan, such right shall not be greater than
the right of any unsecured general creditor of Hudson Valley Bank. If Hudson
Valley Bank elects to satisfy its obligations hereunder through the purchase of
an annuity certificate, neither the Director, his or her spouse, nor his or her
estate, shall have any rights whatsoever in the annuity certificate. Hudson
Valley Bank shall be the sole owner and beneficiary thereof and may exercise all
incidents of ownership therein.
ARTICLE THIRTEEN
AMENDMENT
     Hudson Valley Bank, through its Board of Directors, reserves the right to
amend this plan, or to terminate the plan, at any time, except that all benefits
in pay status shall be continued.

7



--------------------------------------------------------------------------------



 



ARTICLE FOURTEEN
ADMINISTRATION
     The Executive Committee, or the Board of Directors itself of HVB or, if
there is no such committee, the Board of Directors, shall administer the plan.
No members of such committee, while serving as a committee member, shall be
eligible to receive any retirement benefit under the plan, but such Director
will accrue years of service. Decisions and determinations by the committee
shall be final and binding upon all parties. The committee shall have the
authority to interpret the plan, to adopt and revise rules and regulations
relating to the plan, and to make any other determinations which it believes
necessary or advisable for the administration of the plan.
ARTICLE FIFTEEN
MANDATORY RETIREMENT DATE
     Mandatory retirement age for Directors of the entities shall be
seventy-five (75) years of age. However, upon request, the Board may grant year
to year extensions until the Director reaches age eighty (80), at which time
they must retire on their eightieth (80th) birthday.

8



--------------------------------------------------------------------------------



 



ARTICLE SIXTEEN
LEGAL INCAPACITY
     Whenever, in the committee’s opinion, a person entitled to receive any
retirement benefit hereunder is under a legal disability or is incapacitated in
any way as to be unable to manage the person’s financial affairs, the committee
may direct that payment be made to such person’s legal representative or
guardian or to a friend of relative of such person for such person’s benefit, or
the committee may direct that application of the payment for the benefit of such
person in any manner as the committee considers advisable. Any payment of a
retirement benefit in accordance with the provision of this Article 16 shall be
complete discharge of any liability for the making of such payment under the
provisions of the plan.
ARTICLE SEVENTEEN
GOVERNING LAW
     This plan shall be construed in accordance with the laws of the State of
New York, except to the extent (if any) pre-empted by federal law.

9



--------------------------------------------------------------------------------



 



     The foregoing constitutes the entire Agreement known the HUDSON VALLEY BANK
DIRECTORS RETIREMENT PLAN.
DIRECTORS OF HUDSON VALLEY BANK AS OF MAY 1, 2004

     
 
   
 
  WILLIAM E. GRIFFIN, Chairman of the Board
 
   
 
   
 
   
 
  JAMES J. LANDY, President and CEO
 
   
 
   
 
   
 
  STEPHEN R. BROWN
 
   
 
   
 
   
 
  JAMES M. COOGAN
 
   
 
   
 
   
 
  GREGORY F. HOLCOMBE
 
   
 
   
 
   
 
  ANGELO R. MARTINELLI
 
   
 
   
 
   
 
  WILLIAM J. MULROW
 
   
 
   
 
   
 
  JOHN A. PRATT JR.
 
   
 
   
 
   
 
  CECILE D. SINGER
 
   
 
   
 
   
 
  CRAIG S. THOMPSON

10



--------------------------------------------------------------------------------



 



AMENDMENT TO THE HUDSON VALLEY BANK AMENDED AND
RESTATED DIRECTORS RETIREMENT PLAN
     THIS AMENDMENT (the “Amendment”), having an effective date of December 31,
2008 (the “Effective Date”), is hereby made by the Board of Directors of Hudson
Valley Bank (each, a “Director” and collectively the “Directors”).
WITNESSETH:
     WHEREAS, Hudson Valley Bank has heretofore adopted the Hudson Valley Bank
Amended and Restated Directors Retirement Plan (the “Plan”), a copy of which
Plan is attached hereto as Exhibit A; and
     WHEREAS, Article Thirteen of the Plan provides that Hudson Valley Bank,
through its Directors, reserves the right to amend the Plan or to terminate the
Plan, at any time; and
     WHEREAS, the Directors hereby desire to amend certain provisions of the
Plan; and
     NOW, THEREFORE, in consideration of the premises, it is mutually understood
and agreed that the Plan shall be amended as follows:
     A. Retirement benefits due a Director under the Plan, if any, shall be
frozen as of December 31, 2008. Therefore, retirement benefits have been
determined pursuant to the terms of the Plan as though a Director has retired,
resigned or otherwise relinquished his or her place as a Director effective
December 31, 2008. This retirement benefit, as determined, shall be paid to a
Director pursuant to the terms of Article Seven of the Plan. Any Director who
has not attained vested status as of December 31, 2008 will not be eligible to
receive any retirement benefits under the Plan.
     B. Pursuant to the terms of the by laws of Hudson Valley Bank, no Director
shall serve beyond the end of the calendar year of his or her eightieth (80th)
birthday unless a one (1) year extension is approved by a two-thirds vote of the
entire Board of Directors of Hudson Valley Bank (the “Board”), excluding,
however, (i) the vote of the Director being considered for an extension, and
(ii) the votes of those Directors on the Board whose age is eighty (80) or
greater.

11



--------------------------------------------------------------------------------



 



     All other terms and conditions of the Plan, except as modified herein,
shall remain in full force and effect.
     IN WITNESS WHEREOF, the Directors of Hudson Valley Bank have executed this
Amendment this ___ day of March, 2009.

     
 
   
 
  WILLIAM E. GRIFFIN, Chairman of the Board
 
   
 
   
 
   
 
  JAMES J. LANDY, President and CEO
 
   
 
   
 
   
 
  STEPHEN R. BROWN
 
   
 
   
 
   
 
  JAMES M. COOGAN
 
   
 
   
 
   
 
  GREGORY F. HOLCOMBE
 
   
 
   
 
   
 
  ANGELO R. MARTINELLI
 
   
 
   
 
   
 
  WILLIAM J. MULROW
 
   
 
   
 
   
 
  JOHN A. PRATT JR.
 
   
 
   
 
   
 
  CECILE D. SINGER
 
   
 
   
 
   
 
  CRAIG S. THOMPSON
 
   
 
   
 
   
 
  MICHAEL P. MALONEY
 
   
 
   
 
   
 
  ADAM IFSHIN
 
   
 
   
 
   
 
  MARY JANE FOSTER

12